



Exhibit 10.1

--------------------------------------------------------------------------------

FIRST AMENDMENT, dated as of March 2, 2017 (this “Amendment”), to the AMENDED
AND RESTATED REIMBURSEMENT AGREEMENT, dated as of November 14, 2014 and as
amended and restated as of February 19, 2016 (the “Existing Reimbursement
Agreement”), between CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted
limited company incorporated under the laws of Bermuda (“CME”), CME MEDIA
ENTERPRISES B.V., a private company with limited liability incorporated under
the laws of the Netherlands (“CME BV”) and TIME WARNER INC., a Delaware
corporation as CME Credit Guarantor (“CME Credit Guarantor”).
WHEREAS, CME, CME BV and CME Credit Guarantor have entered into the Existing
Reimbursement Agreement to obligate (a) CME to (i) reimburse CME Credit
Guarantor for any amounts paid by CME Credit Guarantor and/or the Time Warner
Subsidiary Guarantors in respect of (w) the 2014 Third Party Credit Agreement
Guarantee, 2015 Third Party Credit Agreement Guarantee and 2016 Third Party
Credit Agreement Guarantee, (x) the 2014 Third Party Loan Purchase Price, 2015
Third Party Loan Purchase Price and 2016 Third Party Loan Purchase Price, (y)
any payments made under the 2014 Third Party Credit Agreement, 2015 Third Party
Credit Agreement and 2016 Third Party Credit Agreement, in any case on behalf of
CME or CME BV, as applicable, and (z) the 2014 Refinancing Hedge Guarantee, 2015
Refinancing Hedge Guarantee and 2016 Refinancing Hedge Guarantee and (ii) pay
the Commitment Fee, 2014 Refinancing Guarantee Fee and 2015 Refinancing
Guarantee Fee and (b) CME BV to pay the 2016 Refinancing Guarantee Fee;
WHEREAS, CME, CME BV and CME Credit Guarantor have agreed to effect an amendment
to the Existing Reimbursement Agreement as set forth herein; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not otherwise defined herein
(including in the preamble and the recitals hereto) have the meanings assigned
to them in the Existing Reimbursement Agreement.
SECTION 2.Amendment of Reimbursement Agreement. Effective as of the First
Amendment Effective Date (as defined below), the Existing Reimbursement
Agreement is hereby amended (the Existing Reimbursement Agreement, as so
amended, being referred to herein as the “Reimbursement Agreement”) as follows:
A.
Section 1.01 of the Reimbursement Agreement shall be amended to insert the
following definitions in appropriate alphabetical order:

“2014 Refinancing Cash Fee Portion” has the meaning assigned to such term in
Section 2.03(a).
“2014 Refinancing PIK Fee Portion” has the meaning assigned to such term in
Section 2.03(a).
“2015 Refinancing Cash Fee Portion” has the meaning assigned to such term in
Section 2.03(b).
“2015 Refinancing PIK Fee Portion” has the meaning assigned to such term in
Section 2.03(b).


- 1 -

--------------------------------------------------------------------------------





“Applicable Rate” means, on any date on and after March 1, 2017, the rate per
annum set forth below as the Cash Rate (the “Cash Rate”), the PIK Fee Rate (the
“PIK Fee Rate”) or the Total Rate (the “Total Rate”), as applicable, based upon
Consolidated Net Leverage as of the last day of each Accounting Quarter for
which a Compliance Certificate has been delivered pursuant to Section 5.01(b):
Consolidated Net Leverage
Cash
Rate
PIK Fee Rate
Total Rate
≥ 7.0x
5.00%
3.50%
8.50%
< 7.0x - 6.0x
5.00%
2.25%
7.25%
< 6.0x - 5.0x
5.00%
1.00%
6.00%
< 5.0x
5.00%
0.00%
5.00%

; provided that if the Deleveraging Condition is satisfied on or prior to
September 30, 2018, the Applicable Rate, on and after the first calendar day of
the first full month following the date of delivery to CME Credit Guarantor of
written notice thereof, setting out (in reasonable detail) computations as to
the satisfaction thereof (the “Deleveraging Condition Satisfaction Notice”),
shall mean the rate per annum set forth below as the Cash Rate, the PIK Fee Rate
or the Total Rate, as applicable, based upon Consolidated Net Leverage as of the
last day of each Accounting Quarter for which a Compliance Certificate has been
delivered pursuant to Section 5.01(b) (it being understood that the pricing grid
set forth above shall be effective at all times to the extent the Deleveraging
Condition is not satisfied on or prior to September 30, 2018 or a Deleveraging
Condition Satisfaction Notice is not delivered on or prior to the date on which
a Compliance Certificate is required to be delivered pursuant to Section 5.01(b)
for the Accounting Quarter ended September 30, 2018):
Consolidated Net Leverage
Cash
Rate
PIK Fee Rate
Total Rate
≥ 7.0x
5.00%
3.00%
8.00%
< 7.0x - 6.0x
5.00%
1.75%
6.75%
< 6.0x - 5.0x
5.00%
0.50%
5.50%
< 5.0x
4.50%
0.00%
4.50%

Each change in the Applicable Rate resulting from a change in Consolidated Net
Leverage shall be effective on and after the second Business Day following the
date of delivery to CME Credit Guarantor of a Compliance Certificate pursuant to
Section 5.01(b) indicating such change until the date immediately preceding the
second Business Day following the next date of delivery of such Compliance
Certificate indicating another such change.
Notwithstanding anything to the contrary, Consolidated Net Leverage will be
deemed to be ≥ 7.0x (i) at any time during which CME has failed to deliver a
Compliance Certificate and/or the related financial statements pursuant to
Section 5.01(a), until the date on which such Compliance Certificate and/or
financial statements are delivered and (ii) at any time during the existence of
an Event of Default.
If (i) (x) Consolidated Net Leverage used to determine the Applicable Rate for
any period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or Compliance Certificate
delivered by CME or (y) after delivery thereof, the Deleveraging Condition
Satisfaction Notice is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or the Deleveraging
Condition Satisfaction Notice delivered by CME, and (ii) in either case, as a
result thereof, the Applicable Rate payable by CME or CME BV, as applicable, at
any time is lower than the Applicable Rate that would have been payable by CME
or CME BV, as applicable, had the Applicable Rate been calculated on the basis
of the correct Consolidated Net Leverage and/or the correct pricing grid, then
the Applicable Rate in respect of such period will be adjusted upwards
automatically and retroactively and CME or CME BV, as applicable, shall pay to
CME Credit Guarantor such additional amounts as are necessary so that after
receipt of such amounts CME Credit Guarantor receives an amount equal to the
amount it would have received had the Applicable Rate been calculated during
such period on the basis of the correct Consolidated Net Leverage and/or the
correct pricing grid, as applicable.


- 2 -

--------------------------------------------------------------------------------





The Applicable Rate is subject to increase following a Change of Control as set
forth in Section 2.03(d) below and shall not subsequently vary based on
Consolidated Net Leverage.
“Cash Rate” has the meaning assigned to such term in the definition of
“Applicable Rate”.
“Consolidated Total Debt Target” means, as of any determination date, an amount
in Euros equal to:
(a)    the sum of the indebtedness set out in clause (b) of the defined term
Consolidated Total Debt and Permitted Refinancing Indebtedness in respect of
such indebtedness, in each case of CME and the Group as at such date, plus
(b)    the amount applied on or prior to such date to the repayment of any
Revolving Loans pursuant to Section 5.24, the 2014 Third Party Loans, the 2015
Third Party Loans and/or the 2016 Third Party Loans by CME or its Subsidiaries
from (x) proceeds received from the exercise of CME warrants held by CME Credit
Guarantor or its Subsidiaries or Net Insurance/Condemnation Proceeds and/or (y)
consolidated cash flow from operating activities of the Group, minus
(c)    the amount applied on or prior to such date to the repayment of accrued
Guarantee Fees and/or Commitment Fees pursuant to Section 5.24, other than any
such repayment from proceeds received from the exercise of CME warrants held by
CME Credit Guarantor or its Subsidiaries or Net Insurance/Condemnation Proceeds.
“Deleveraging Condition” means that the Consolidated Total Debt Target is less
than €815,000,000.
“Deleveraging Condition Satisfaction Notice” has the meaning assigned to such
term in the definition of “Applicable Rate”.
“PIK Fee Rate” has the meaning assigned to such term in the definition of
“Applicable Rate”.
“Total Rate” has the meaning assigned to such term in the definition of
“Applicable Rate”.
B.
Section 2.03 of the Reimbursement Agreement shall be amended to amend and
restate clauses (a) through (d) thereof as follows:

(a)2014 Refinancing Guarantee Fee. A guarantee fee (the “2014 Refinancing
Guarantee Fee”) payable by CME on each Fee Payment Date in Dollars in an amount
equal to:
(1) until March 1, 2017, (i) a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to (x) 8.5%
(subject to increase pursuant to paragraph (d) below following a Change of
Control) minus (y) the rate of interest paid by CME to the lenders under the
2014 Third Party Credit Agreement based on EURIBOR set in the 2014 Refinancing
Hedge, multiplied by (ii) the average daily principal amount of the 2014 Third
Party Loans outstanding during such period (with the Dollar amount of such loans
determined using the average of the daily spot conversion rates calculated over
the course of such period); and
(2) from and after March 1, 2017, (i) a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days) equal to (x) the
applicable Total Rate (subject to increase pursuant to paragraph (d) below
following a Change of Control) minus (y) the rate of interest paid by CME to the
lenders under the 2014 Third Party Credit Agreement based on EURIBOR set in the
2014 Refinancing Hedge, multiplied by (ii) the average daily principal amount of
the 2014 Third Party Loans outstanding during such period (with the Dollar
amount of such loans determined using the average of the daily spot conversion
rates calculated over the course of such period).
The rate per annum described in clause (1)(i) or (2)(i), as applicable, is
referred to herein as the “2014 Refinancing Guarantee Fee Rate”.


- 3 -

--------------------------------------------------------------------------------





The 2014 Refinancing Guarantee Fee will accrue from the funding date of the 2014
Third Party Loans (and if CME makes a PIK Election in respect thereof, compound)
on each Fee Payment Date thereafter in Dollars and be payable by CME to CME
Credit Guarantor, at the election of CME, in cash or in kind on each Fee Payment
Date (subject to the paragraph below with respect to the 2014 Refinancing Cash
Fee Portion and any PIK Election in respect thereof on and after March 1, 2017),
and be due and payable in cash upon the maturity date (whether at stated
maturity, acceleration or otherwise) of the 2014 Third Party Loans.  Once
accrued and compounded, the 2014 Refinancing Guarantee Fee (and all amounts
subsequently accrued and compounded in respect thereof) will bear interest at a
rate per annum equal to the 2014 Refinancing Guarantee Fee Rate (computed on the
basis of the actual number of days elapsed over a year of 360 days), which
interest will also accrue (and, if CME makes a PIK Election in respect thereof,
compound) on each Fee Payment Date and be payable in Dollars to CME Credit
Guarantor, at the election of CME, in cash or in kind on each Fee Payment Date
and be due and payable in cash upon the maturity date (whether at stated
maturity, acceleration or otherwise) of the 2014 Third Party Loans.
On and after March 1, 2017, on each Fee Payment Date, the 2014 Refinancing
Guarantee Fee will be paid by CME to CME Credit Guarantor in Cash (the “2014
Refinancing Cash Fee Portion”) and, at CME’s election, in cash or in kind (the
“2014 Refinancing PIK Fee Portion”) as follows:
(i)the 2014 Refinancing Cash Fee Portion will be calculated as the amount equal
to (i) a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to (x) the applicable Cash Rate (subject
to increase pursuant to paragraph (d) below following a Change of Control) minus
(y) the rate of interest paid by CME to the lenders under the 2014 Third Party
Credit Agreement based on EURIBOR set in the 2014 Refinancing Hedge, multiplied
by (ii) the average daily principal amount of the 2014 Third Party Loans
outstanding during such period (with the Dollar amount of such loans determined
using the average of the daily spot conversion rates calculated over the course
of such period); and
(ii)    the 2014 Refinancing PIK Fee Portion will be calculated as the amount
equal to (i) a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the applicable PIK Fee Rate
(subject to increase pursuant to paragraph (d) below following a Change of
Control), multiplied by (ii) the average daily principal amount of the 2014
Third Party Loans outstanding during such period (with the Dollar amount of such
loans determined using the average of the daily spot conversion rates calculated
over the course of such period). The 2014 Refinancing PIK Fee Portion accrued to
a Fee Payment Date will, if CME makes a PIK Election in respect thereof,
compound on such Fee Payment Date. Once accrued and compounded, the 2014
Refinancing PIK Fee Portion (and all amounts subsequently accrued and compounded
in respect thereof) will bear interest at a rate per annum equal to the 2014
Refinancing Guarantee Fee Rate (computed on the basis of the actual number of
days elapsed over a year of 360 days), which interest will also accrue (and, if
paid in kind, compound) on each Fee Payment Date and be paid in Dollars by CME
to CME Credit Guarantor on each Fee Payment Date (x) in cash in an amount equal
to the Cash Rate, multiplied by the average daily amount of all accrued and
compounded 2014 Refinancing PIK Fee Portions to date outstanding during such
period and (y) at the election of CME, in cash or in kind at the applicable PIK
Fee Rate, multiplied by the average daily amount of all accrued and compounded
2014 Refinancing PIK Fee Portions to date outstanding during such period, and be
due and payable in cash upon the maturity date (whether at stated maturity,
acceleration or otherwise) of the 2014 Third Party Loan.
(b)2015 Refinancing Guarantee Fee. A guarantee fee (the “2015 Refinancing
Guarantee Fee”) payable by CME on each Fee Payment Date in Dollars in an amount
equal to:
(1) until March 1, 2017, (i) a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to (x) 8.5% minus
(y) the rate of interest paid by CME to the lenders under the 2015 Third Party
Credit Agreement based on EURIBOR set in the 2015 Refinancing Hedge, multiplied
by (ii) the average daily principal amount of the 2015 Third Party Loans
outstanding during such period (with the Dollar amount of such loans determined
using the average of the daily spot conversion rates calculated over the course
of such period); and


- 4 -

--------------------------------------------------------------------------------





(2) from and after March 1, 2017, (i) a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days) equal to (x) the
applicable Total Rate (subject to increase pursuant to paragraph (d) below
following a Change of Control) minus (y) the rate of interest paid by CME to the
lenders under the 2015 Third Party Credit Agreement based on EURIBOR set in the
2015 Refinancing Hedge, multiplied by (ii) the average daily principal amount of
the 2015 Third Party Loans outstanding during such period (with the Dollar
amount of such loans determined using the average of the daily spot conversion
rates calculated over the course of such period).
The rate per annum described in clause (1)(i) or (2)(i), as applicable, is
referred to herein as the “2015 Refinancing Guarantee Fee Rate”.
The 2015 Refinancing Guarantee Fee will accrue from the funding date of the 2015
Third Party Loans (and if CME makes a PIK Election in respect thereof, compound)
on each Fee Payment Date thereafter in Dollars and be payable by CME to CME
Credit Guarantor, at the election of CME, in cash or in kind on each Fee Payment
Date (subject to the paragraph below with respect to the 2015 Refinancing Cash
Fee Portion and any PIK Election in respect thereof after on and after March 1,
2017), and be due and payable in cash upon the maturity date (whether at stated
maturity, acceleration or otherwise) of the 2015 Third Party Loans.  Once
accrued and compounded, the 2015 Refinancing Guarantee Fee (and all amounts
subsequently accrued and compounded in respect thereof) will bear interest at a
rate per annum equal to the 2015 Refinancing Guarantee Fee Rate (computed on the
basis of the actual number of days elapsed over a year of 360 days), which
interest will also accrue (and, if CME makes a PIK Election in respect thereof,
compound) on each Fee Payment Date and be payable in Dollars to CME Credit
Guarantor, at the election of CME, in cash or in kind on each Fee Payment Date
and be due and payable in cash upon the maturity date (whether at stated
maturity, acceleration or otherwise) of the 2015 Third Party Loans.
On and after March 1, 2017, on each Fee Payment Date, the 2015 Refinancing
Guarantee Fee will be paid by CME to CME Credit Guarantor in Cash (the “2015
Refinancing Cash Fee Portion”) and, at CME’s election, in cash or in kind (the
“2015 Refinancing PIK Fee Portion”) as follows:
(i)the 2015 Refinancing Cash Fee Portion will be calculated as the amount equal
to (i) a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to (x) the applicable Cash Rate (subject
to increase pursuant to paragraph (d) below following a Change of Control) minus
(y) the rate of interest paid by CME to the lenders under the 2015 Third Party
Credit Agreement based on EURIBOR set in the 2015 Refinancing Hedge, multiplied
by (ii) the average daily principal amount of the 2015 Third Party Loans
outstanding during such period (with the Dollar amount of such loans determined
using the average of the daily spot conversion rates calculated over the course
of such period); and
(ii)    the 2015 Refinancing PIK Fee Portion will be calculated as the amount
equal to (i) a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the applicable PIK Fee Rate
(subject to increase pursuant to paragraph (d) below following a Change of
Control), multiplied by (ii) the average daily principal amount of the 2015
Third Party Loans outstanding during such period (with the Dollar amount of such
loans determined using the average of the daily spot conversion rates calculated
over the course of such period). The 2015 Refinancing PIK Fee Portion accrued to
a Fee Payment Date will, if CME makes a PIK Election in respect thereof,
compound on such Fee Payment Date. Once accrued and compounded, the 2015
Refinancing PIK Fee Portion (and all amounts subsequently accrued and compounded
in respect thereof) will bear interest at a rate per annum equal to the 2015
Refinancing Guarantee Fee Rate (computed on the basis of the actual number of
days elapsed over a year of 360 days), which interest will also accrue (and, if
paid in kind, compound) on each Fee Payment Date and be paid in Dollars by CME
to CME Credit Guarantor on each Fee Payment Date (x) in cash in an amount equal
to the Cash Rate, multiplied by the average daily amount of all accrued and
compounded 2015 Refinancing PIK Fee Portions to date outstanding during such
period and (y) at the election of CME, in cash or in kind at the applicable PIK
Fee Rate, multiplied by the average daily amount of all accrued and compounded
2015 Refinancing PIK Fee Portions to date outstanding during such period, and be
due and payable in cash upon the maturity date (whether at stated maturity,
acceleration or otherwise) of the 2015 Third Party Loan.


- 5 -

--------------------------------------------------------------------------------





(c)2016 Refinancing Guarantee Fee. A guarantee fee (the “2016 Refinancing
Guarantee Fee” and such fee, the 2014 Refinancing Guarantee Fee and the 2015
Refinancing Guarantee Fee, individually and collectively, herein called the
“Guarantee Fee”) payable by CME BV on each Fee Payment Date in Dollars in an
amount equal to (i) a rate (the “2016 Refinancing Guarantee Fee Rate”) per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to (x) (1) until March 1, 2017, the applicable 2016 Total Rate
(subject to increase pursuant to paragraph (d) below following a Change of
Control) and (2) from and after March 1, 2017, the applicable Total Rate
(subject to increase pursuant to paragraph (d) below following a Change of
Control) minus (y) the rate of interest paid by CME BV to the lenders under the
2016 Third Party Credit Agreement based on EURIBOR set in the 2016 Refinancing
Hedge, multiplied by (ii) the average daily principal amount of the 2016 Third
Party Loans outstanding during such period (with the Dollar amount of such loans
determined using the average of the daily spot conversion rates calculated over
the course of such period). The 2016 Refinancing Guarantee Fee will accrue from
the funding date of the 2016 Third Party Loans (and if CME BV makes a PIK
Election in respect thereof, compound) on each Fee Payment Date thereafter in
Dollars and be payable by CME BV to CME Credit Guarantor on each Fee Payment
Date as set forth in paragraphs (c)(i) and (c)(ii) below and be due and payable
in cash upon the maturity date (whether at stated maturity, acceleration or
otherwise) of the 2016 Third Party Loans. On each Fee Payment Date, the 2016
Refinancing Guarantee Fee will be paid by CME BV to CME Credit Guarantor in cash
(the “2016 Refinancing Cash Fee Portion”) and, at CME BV’s or CME’s, acting on
CME BV’s behalf, election, in cash or in kind (the “2016 Refinancing PIK Fee
Portion”) as follows:
(i)the 2016 Refinancing Cash Fee Portion will be calculated as the amount equal
to (i) a rate (the “2016 Refinancing Cash Fee Rate”) per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to (x)
(1) until March 1, 2017, the applicable 2016 Cash Rate (subject to increase
pursuant to paragraph (d) below following a Change of Control) and (2) from and
after March 1, 2017, the applicable Cash Rate (subject to increase pursuant to
paragraph (d) below following a Change of Control) minus (y) the rate of
interest paid by CME BV to the lenders under the 2016 Third Party Credit
Agreement based on EURIBOR set in the 2016 Refinancing Hedge, multiplied by (ii)
the average daily principal amount of the 2016 Third Party Loans outstanding
during such period (with the Dollar amount of such loans determined using the
average of the daily spot conversion rates calculated over the course of such
period); and
(ii)    the 2016 Refinancing PIK Fee Portion will be calculated as the amount
equal to (i) (1) until March 1, 2017, the applicable 2016 Refinancing PIK Fee
Rate (subject to increase pursuant to paragraph (d) below following a Change of
Control) and (2) from and after March 1, 2017, the applicable PIK Fee Rate
(subject to increase pursuant to paragraph (d) below following a Change of
Control), multiplied by (ii) the average daily principal amount of the 2016
Third Party Loans outstanding during such period (with the Dollar amount of such
loans determined using the average of the daily spot conversion rates calculated
over the course of such period). The 2016 Refinancing PIK Fee Portion accrued to
a Fee Payment Date will, if CME BV or CME, acting on CME BV’s behalf, makes a
PIK Election in respect thereof, compound on such Fee Payment Date. Once accrued
and compounded, the 2016 Refinancing PIK Fee Portion (and all amounts
subsequently accrued and compounded in respect thereof) will bear interest at a
rate per annum equal to the 2016 Refinancing Guarantee Fee Rate (computed on the
basis of the actual number of days elapsed over a year of 360 days), which
interest will also accrue (and, if paid in kind, compound) on each Fee Payment
Date and be paid in Dollars by CME BV to CME Credit Guarantor on each Fee
Payment Date (x) (1) until March 1, 2017, in cash in an amount equal to the 2016
Refinancing Cash Fee Rate and (2) from and after March 1, 2017, in cash in an
amount equal to the Cash Rate, multiplied by the average daily amount of all
accrued and compounded 2016 Refinancing PIK Fee Portions to date outstanding
during such period and (y) at the election of CME BV or CME, acting on CME BV’s
behalf, in cash or in kind at (1) until March 1, 2017, in an amount equal to the
applicable 2016 Refinancing PIK Fee Rate and (2) from and after March 1, 2017,
in an amount equal to the applicable PIK Fee Rate, multiplied by the average
daily amount of all accrued and compounded 2016 Refinancing PIK Fee Portions to
date outstanding during such period, and be due and payable in cash upon the
maturity date (whether at stated maturity, acceleration or otherwise) of the
2016 Third Party Loan.


- 6 -

--------------------------------------------------------------------------------





(d)    Guarantee Fee Increases upon Change of Control. Beginning with the date
that is 180 days following a Change of Control, each of the 2014 Guarantee Fee
Rate, the 2015 Guarantee Fee Rate and the 2016 Guarantee Fee Rate shall be
increased to a Total Rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days) equal to 3.50% in excess of the
otherwise applicable rates set forth in the definition of “Applicable Rate”
(with such Total Rate increase being applied to increase the corresponding (x)
Cash Rate to a rate per annum equal to 7.0% and (y) the PIK Fee Rate to a rate
per annum such that the Total Rate increase is equal to 3.50%), which shall not
subsequently vary based on changes in Consolidated Net Leverage. Notwithstanding
the foregoing, in no event shall the Total Rate per annum with respect to the
2014 Guarantee Fee Rate, 2015 Guarantee Fee Rate and/or the 2016 Guarantee Fee
Rate exceed 10.0% by operation of this paragraph (d).
C.
Section 2.04 of the Reimbursement Agreement shall be amended to insert the
following sentence at the end of paragraph (b) thereof:

Notwithstanding the foregoing, the 2014 Refinancing Cash Fee Portion, 2015
Refinancing Cash Fee Portion and/or 2016 Refinancing Cash Fee Portion of any
applicable Guarantee Fee may be paid prior to 1:00 p.m., New York City time, on
the date following the date when otherwise due pursuant to this paragraph (b)
(without accrual of additional interest for such added single day, but subject
to the third sentence of this paragraph (b)).
SECTION 3.Representations and Warranties. Each of CME and CME BV hereby
represents and warrants that (i) this Amendment is within its corporate powers
and has been duly authorized by all necessary corporate and, if required,
stockholder action, (ii) this Amendment has been duly executed and delivered by
it, (iii) this Amendment constitutes a legal, valid and binding obligation of
it, enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (iv) as of the date hereof, no
Default or Event of Default has occurred and is continuing and (v) the
representations and warranties set forth in Article III of the Existing
Reimbursement Agreement are true and correct in all material respects (unless
any such representation or warranty is already qualified by materiality, in
which case, such representation or warranty is true and correct in all respects)
on and as of the date hereof, with the same effect as though made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (unless any such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty is true and correct in all respects) as of such
earlier date. CME represents and warrants that since December 31, 2016, there
has been no material adverse change in the business, assets, operations or
financial condition of CME and its consolidated subsidiaries, taken as a whole.
SECTION 4.Effectiveness. This Amendment shall become effective as of the first
date (the “First Amendment Effective Date”) on which the CME Credit Guarantor
(or its counsel) shall have received duly executed counterparts hereof that bear
the authorized signatures of CME and CME BV.
SECTION 5.Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the CME Credit
Guarantor under the Existing Reimbursement Agreement, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Reimbursement Agreement, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.
(b)On and after the First Amendment Effective Date, each reference in the
Existing Reimbursement Agreement to “this Agreement”, “herein”, “hereunder”,
“hereto”, “hereof” and words of similar import shall, unless the context
otherwise requires, refer to the Existing Reimbursement Agreement as amended
hereby, and each reference to the Reimbursement Agreement shall be deemed to be
a reference to the Existing Reimbursement Agreement as amended hereby.
SECTION 6.Governing Law; Jurisdiction.
(a)This Amendment shall be construed in accordance with and governed by the law
of the State of New York.


- 7 -

--------------------------------------------------------------------------------





(b)Each party to this Amendment hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to the
Reimbursement Agreement, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding shall be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c)Each party to this Amendment hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment in any court referred to
in paragraph (b) of this Section 6. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
[Signature page follows]




- 8 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
By:
/s/ David Sturgeon
 
 
Name:
David Sturgeon
 
Title:
Chief Financial Officer



[Signature Page to First Amendment]

--------------------------------------------------------------------------------





CME MEDIA ENTERPRISES B.V.
 
 
 
 
By:
/s/ Alphons van Spaendonck


 
 
Name:
Alphons van Spaendonck
 
 
Title:
Managing Director
 
 
 
 
 
By:
/s/ Dennis Kramer
 
 
Name:
Pan-Invest B.V., represented
 
by Dennis Kramer
 
 
Title:
Managing Director
 



[Signature Page to First Amendment]

--------------------------------------------------------------------------------





TIME WARNER INC.
 
 
 
 
 
By:
/s/ Edward B. Ruggiero
 
 
Name:
Edward B. Ruggiero


 
 
Title:
Senior Vice President & Treasurer







[Signature Page to First Amendment]